Citation Nr: 1124016	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  11-00 014A	)	DATE
	)
	)


THE ISSUE

Whether the January 21, 2010 decision of the Board of Veterans' Appeals (Board), that declined to reopen a previously denied claim for service connection for a low back disorder as a residual of an injury, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel








INTRODUCTION

The moving party had active duty for training (ADUTRA) in the Mississippi Army National Guard from July to December 1977 and also had a period of active duty from November 1979 to November 1983.

The moving party seeks revision or reversal of the January 2010 Board decision to the extent that it denied his request to reopen his claim for service connection a low back disorder as a residual of an injury.


FINDINGS OF FACT

1.  In a January 21, 2010 decision, the Board denied the moving party's request to reopen his previously denied claim for service connection for a low back disorder as a residual of an injury.

2.  The January 21, 2010 decision by the Board was reasonably supported by the evidence then of record and was consistent with the VA law and regulations then in effect.


CONCLUSION OF LAW

The January 21, 2010 Board decision denying the request to reopen the claim for service connection for a low back disorder as a residual of an injury does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002 & Supp. 2010)) is not applicable to the moving party's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

      II. Legal Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

As noted in the January 2010 Board decision, the moving party's claim to reopen his previously denied claim for service connection for a low back disorder was denied by the RO in November 2004 and August 2005 rating decisions.  In his January 2006 substantive appeal, the Veteran requested to testify during a hearing at the RO before a Veterans Law Judge ("Board hearing") but, in a June 2006 signed statement, he withdrew his request for a Board hearing.  After testifying during a personal hearing at the RO in June 2006, in February 2008, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development that included obtaining the moving party's service treatment records from his ADUTRA in 1977, and records considered by the Social Security Administration (SSA) and in conjunction with his worker's compensation benefits.  The AMC obtained the SSA records but was unable to obtain the ADUTRA and worker's compensation records, and the January 2010 Board decision denied the moving party's claim.  

The VCAA and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in September 2004 and March 2008, the moving party was advised of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  Moreover, the September 2004 and March 2008 letters advised him of what constituted new and material evidence to reopen his previously denied claim for service connection for a low back disorder consistent with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

However, the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In connection with the search for documents, the duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim.

The January 2010 Board decision noted that, in the RO's July 1984 original rating decision, service connection for a low back disorder was denied on the basis that there was no evidence of treatment for a back disorder in service in 1977 and no evidence that an existing back injury was aggravated by or made chronically worse during the subsequent period of military service.  The moving party was notified of the RO's determination and his appellate rights and did not appeal.  That decision was final.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.

In August 2004, the RO received the moving party's request to reopen his claim.  The evidence added to the record since the RO's July 1984 decision that denied service connection for a low back disorder included private medical records, records considered by the SSA in its award of disability benefits, lay statements, and the moving party's written statements and oral testimony in support of his claim.

The January 2010 Board decision correctly determined that the VCAA provisions were considered and complied with, that the evidence added to the record since the July 1984 RO decision was new in the sense that it was not previously considered by VA, but was not material in that there was no new evidence of complaint or diagnosis of, or treatment for, a low back disorder related to active military service, and, thus, concluded that new and material evidence was not received to reopen the claim for service connection for a low back disorder and the appeal must be denied.

The moving party argues that the Board's January 2010 decision was clearly erroneous because the Board failed in its duty to assist him in locating records he contends were relevant to his claim.  Specifically, in his August 12, 2010 statement, the moving party maintains that the Board failed to secure medical evidence of his medical condition at Fort Ord, California, in 1979.  He believes that these records would "conclusively" prove his injury and disability.  In light of these errors, he maintains that reversal of the January 2010 Board decision is warranted that would result in the reopening and grant of service connection for a low back disorder.  See motion for revision received in August 2010.  

Furthermore, in an August 26, 2010 signed statement, the moving party maintains that the Board's January 2010 decision was clearly erroneous because (1) he passed his physical examination into the Mississippi Army National Guard; (2) he attended basic training at Fort Leonard Wood in Missouri during which he sustained a back injury; (3) he had to quit many jobs in his career due to back problems; (4) he received SSA disability benefits due to his injury; (5) it is unnecessary for a Veteran to provide new and additional evidence when the documented facts were misinterpreted; and (6) a July 11, 1983 record from Walter Reed Army Medical Center reflects his complaint of back pain.  In light of these errors, he maintains that reversal of the January 2010 Board decision is warranted that would result in the reopening and grant of service connection for a low back disorder.  

Initially, in August 2010, the moving party filed a motion for revision of the January 2010 Board decision on the basis of clear and unmistakable error.  This essentially meets the filing and pleading requirement of 38 C.F.R. § 1404(a).

However, the Board finds that there was no clear and unmistakable error in the January 2010 Board decision.  That is, the moving party has failed to demonstrate any error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403(a).

The Board can currently find no basis for finding that the Board's earlier January 2010 conclusions were not reasonably supported by the evidence of record.  38 C.F.R. § 20.1403(a).  VA fulfilled its statutory duty to assist the moving party in the development of his claim.  Service treatment records were obtained, to the extent available.  Records pertaining to the moving party's 1977 ADUTRA service were evidently unavailable, despite the RO's repeated attempts to obtain them.  

It is acknowledged that there is a heightened obligation to assist a veteran in the development of his claim, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases where records are presumed to have been destroyed or lost while the file was in the possession of the government.  Russo v. Brown, 9 Vet. App. 46 (1996).  Nonetheless, the Board finds that the RO expended all reasonable efforts to assist the moving party with obtaining relevant records.  38 C.F.R. § 3.159(c).  

The moving party has suggested or intimated that the record was incomplete when the Board issued its decision.  He has maintained that "but for" the lack of a diagnosis of in-service back disorder, service connection for a low back disorder would have been granted.  However, any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the service member's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

Thus, an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous.  This is true even in the present case where the possible cause of the record's "incompleteness" is the unavailability of service treatment records.  In short, VA's, i.e., the Board's, possible breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  As unjust as this finding may appear, it is dictated by the law by which the Board is bound.  38 C.F.R. § 20.1403(d)(2).

In fact, as stated, following the June 2006 personal hearing at the RO, in February 2008, the Board remanded the case for the specific purpose of obtaining the 1977 ADUTRA records, SSA records and worker's compensation records.  Consistent with 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.156, the January 2010 Board decision found that there was compliance with the VCAA provisions in the moving party's claim and that the evidence added to the record was new but not material in that it failed to show a currently diagnosed back disorder etiologically linked to active military service.  

The moving party further argues that he was injured during basic training at Fort Leonard Wood Missouri, forced to quit many jobs due to a back injury, and that the SSA found him to be totally disabled due to the back disorder.  However, contrary to his assertions, nothing in the new evidence he submitted since the July 1984 RO rating decision even remotely suggests that he has a back disorder related in some way to a period of active military service.  Moreover, during his June 2006 personal hearing, the moving party denied reporting a back injury when he was examined for active duty in 1979 (see hearing transcript at page 2).  Rather the newly received private medical evidence describes the extent of his current back disability and the SSA records corroborate his current disability attributed to the back disorder.

As to the moving party's argument that it is "not necessary" for a veteran to provide new and additional evidence when the documented facts have been "misinterpreted", the law is clear that a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  In the case of new and material evidence, the evidence added to the record can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, and a disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. §§ 3156(a), 20.1403(d).  The evidence added to the record after the July 1984 rating decision that initially denied the claim for service connection for a low back disorder included private medical records detailing the current extent of the moving party's low back disability, records considered by the SSA in its 2004 award of disability benefits, and his and others' written and oral statements others in support of his claim.  Nothing in the newly received evidence raised a reasonable possibility of substantiating the claim for service connection for a back disorder.

(Under 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty for training or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).)

The Board finds that the moving party's arguments are misplaced.  A failure to fulfill VA's duty to assist him with the development of facts relevant to his claim and a disagreement as to how the facts were weighed or evaluated are not situations that are CUE.  38 C.F.R. § 20.1403(d).

As to the argument that SSA awarded disability benefits due to the claimed back injury, the Board notes that a December 2004 record indicates that the Social Security Administration found the moving party suffering from back disorders and held him to be disabled since August 2000.  While the Board recognizes the disabling nature of his low back disability, the Social Security Administration decision is not evidence of a verified in-service injury to support a grant of service connection for low back disorder.

Furthermore, with respect to the crucial matter of whether the Board failed to apply the proper statutory law or regulation, or applied it incorrectly, as discussed above, such is not shown in this case.

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if the moving party is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 (2007).  But see, too, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court overturned the Federal Circuit Court's holding in Sanders and Simmons and held, instead, that the claimant, not VA, has the responsibility of showing why a VCAA notice error is prejudicial).  The Board believes, given the circumstances of this case, that denial is more appropriate.  As stated above, the primary focus of the moving party's argument is legal in nature, namely that the Board failed to comply with 38 U.S.C.A. §§ 3.156, 5103, 5103A.

In summary, for the reasons and bases expressed above, the Board finds that the January 2010 Board decision did not contain CUE.  The motion is, accordingly, denied.


ORDER

The motion to revise the Board's January 2010 decision on the basis of CUE is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



